Case 6:18-cv-01692-RBD-LRH Document 157 Filed 10/04/19 Page 1 of 2 PageID 798



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

MICHAEL C. WORSHAM,

      Plaintiff,

v.                                                     Case No. 6:18-cv-1692-Orl-37LRH

TSS CONSULTING GROUP, LLC; and
MARCOS I. TAVERAS,

      Defendants.
_____________________________________

                                        ORDER

      Before the Court are Defendant TSS Consulting Group, LLC’s and Defendant

Marcos I. Taveras’s Suggestions of Bankruptcy (Docs. 155, 156), notifying the Court that

Defendants filed Chapter 11 bankruptcy petitions in the U.S. Bankruptcy Court for the

Middle District of Florida. See In re TSS Consulting Group, LLC, No. 6:19-bk-6322-KSJ; In

re Marcos Taveras, No. 6:19-bk-6316-KSJ (collectively, “Bankruptcy Proceedings”).

Because the initiation of a voluntary bankruptcy petition automatically stays judicial

proceedings brought against the debtor, 11 U.S.C. § 362(a)(1), this action must be stayed.

      Accordingly, it is ORDERED AND ADJUDGED as follows:

      1.     This action is STAYED pending resolution of the Bankruptcy Proceedings.

      2.     On or before Tuesday, January 2, 2020, and every ninety (90) days

             thereafter, the parties are DIRECTED to file a status report regarding the

             Bankruptcy Proceedings.

      3.     The Clerk is DIRECTED to administratively close the file.
                                           -1-
Case 6:18-cv-01692-RBD-LRH Document 157 Filed 10/04/19 Page 2 of 2 PageID 799



      DONE AND ORDERED in Chambers in Orlando, Florida, on October 4, 2019.




Copies to:
Counsel of Record
Pro se Party




                                     -2-
